Townsend, Judge,
concurring specially. 1. While the charge in the language of the Code as to what constitutes an accessory after the fact, including one who harbors, assists or protects the person charged with the crime, might taken by itself, have misled the jury to believe that evidence that the defendant allowed the principal thief Biddy to stay at his house two days, knowing he was an escapee, was sufficient to sustain a conviction as an accessory after the fact without regard to the allegations of the indictment charging the defendant only with receiving stolen goods, nevertheless, this charge was immediately followed by the sentence: “Knowledge that goods are stolen is an essential element of the crime of receiving stolen goods, and this knowledge on the part of the accused must be proved to warrant a conviction at your hands.” This and other instructions so limited the case to the allegations of the indictment that the jury could not reasonably have received any other meaning from the charge as a whole.
2. The complaint in ground 3 is that evidence by Biddy of other burglaries and thefts by him, not connected with the property the defendant was accused of receiving, violates the “other criminal transactions” rule. I do not think this testimony was admissible as a part of the res gestae of the particular crime for which the defendant was on trial, as stated in the majority opinion. However, neither do I think the admission of such evidence violated the “other crimes” rule as to the defendant on trial, for it showed no participation by him in the other larcenies to which Biddy confessed and was in no way prejudicial to him and did not tend to put his character in issue. The evidence was doubtless admissible because, as stated in the majority opinion, the, testimony of Biddy himself involved his own actions and the evidence was thus “closely intertwined with the evidence which it was necessary for the State to produce in order to prove the guilt of the defendant.”